UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1997



YVONNE REEVES,

                                              Plaintiff - Appellant,

          versus


CITY OF GALAX, VIRGINIA; CITY OF GALAX POLICE
DEPARTMENT; D. R. CASE, Cpl.; J. A. SPENCE,
Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-524-7)


Submitted:   November 8, 2001          Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yvonne Reeves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Yvonne Reeves appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 2001) complaint for

failure to state a claim under 28 U.S.C.A. § 1915(e)(2)(B)(ii)

(West Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See Reeves v. City

of Galax, No. CA-01-524-7 (W.D. Va. July 12, 2001).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2